MANTON, Circuit Judge
(dissenting).
If a most miserable violator of the criminal law entered a police station or a police magistrate’s court and admitted that his perjured testimony caused or helped to bring about the conviction of another, it is inconceivable that his statement would not be at least heard and considered with a view to granting deserved justice. An appellate court of justice still having the criminal cause before it, with power of review and to reverse an unfair or unjust conviction, would practice a mockery of justice if, in its name and in its administration, it did not know or find a way to prevent such injustice as causing one to serve a jail sentence when his accusers admit their perjury. And the defendants here pray only that the cause be remanded by our mandate to the trial judge to examine these witnesses and permit them, in the exercise of the power conferred by the mandate, to determine whether the recantations of testimony are sufficient upon which to grant a new trial.
The power to so remand the cause to the District Court has long been recognized. In re Potts, 166 U. S. 263, 17 S. Ct. 520, 41 L. Ed. 994; Hazeltine v. Wildermuth, 35 F.(2d) 733 (2nd Circuit); Angle v. United States, 162 F. 264 (4th Circuit); Martin v. United States, 17 F.(2d) 973 (5th Circuit); Perry v. United States, 39 F.(2d) 52 (5th Circuit); Davis v. United States, 47 F.(2d) 1071 (5th Circuit); Larrison v. United States, 24 F.(2d) 82 (7th Circuit). Montgomery v. Realty Acceptance Corp. (C. C. A.) 51 F.(2d) 642, denied the power to entertain the application after the appeal had been dismissed. The cause was then in the District Court, after the term of that court had expired. After that, and at the time the application to the District Court was made, there was no power to act. The Montgomery Case was controlled by United States v. Mayer, 235 U. S. 55, 35 S. Ct. 16, 59 L. Ed. 129.
An application to have the trial court consider recantations of witnesses’ testimony, admitting perjury as to material facts which resulted in the conviction, is properly a matter to be considered by the trial court, not by the appellate court. It rests upon the same basis as an application for a new trial on newly discovered evidence. If sufficiently important, it warrants a new trial. People v. Shilitano, 218 N. Y. 161, 112 N. E. 733, L. R. A. 1916F, 1044. It is not for this court to doubt its power to remand this case. If it has no such power, it may not consider the application and should say so. If it has the power, in the face of confessed perjury as to material facts which proved the guilt of the accused, it should remand the case and permit the trial judge to pass upon the application for a new trial. We have no discretion about it. We should not pass upon the truth or falsity of the recantations by merely rereading the record of the trial. These are all matters for the trial judge.
It is most unfortunate that in the administration of justice the proper tribunal is not called upon to examine these witnesses before a defendant suffers incarceration.
I dissent.